Citation Nr: 0307382	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  02-14 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from November 1967 
to November 1969.

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from December 2000 rating decision of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in Columbia, South Carolina.


REMAND

Following the RO's issuance of a statement of the case in 
October 2001, by an October 2001 submission the veteran 
requested a video conference hearing before a member of the 
Board.  Such a hearing has yet to be afforded the veteran.  

The case is remanded for the following action:

The veteran should be accorded a video 
conference hearing before a Veterans Law 
Judge conducting such hearings.  After 
the video conference Board hearing has 
been conducted, the case should be 
returned to the Board for further 
consideration, without further action by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


